Title: From Benjamin Franklin to Thomas Cushing, 25 July 1773
From: Franklin, Benjamin
To: Cushing, Thomas


Sir,
London, July 25. 1773.
I am favour’d with yours of June 14 and 16. the latter containing some Copies of the spirited Resolves of the Committee upon the Letters. I see from your Account of the Transaction, that you could not well prevent what was done. As to the Rumour that other Copies were come from England, I know that could not be. It was an Expedient to disengage the House. I hope the Possession of the Originals, and the Proceedings upon them will be attended with Salutary Effects to the Province, and then I shall be well pleased.
I observe what you mention, that no Person besides Dr. Cooper and one of the Committee know they came from me. I did not accompany them with any Request of being myself conceal’d; for, believing what I did to be in the Way of my Duty as Agent, tho’ I had no doubt of its giving Offence, not only to the Parties expos’d, but to Administration here, I was regardless of the Consequences. However, since the Letters themselves are now copied and printed, contrary the Promise I made, I am glad my Name has not been heard on the Occasion; and as I do not see it could be of any Use to the Publick, I now wish it may continue unknown—tho’ I hardly expect it. As to yours, you may rely on my never mentioning it, except that I may be oblig’d, perhaps, to show your Letter in my own Vindication, to that Person only who might otherwise think he had reason to blame me for Breach of Engagement.
It must surely be seen here, that after such a Detection of their Duplicity in pretending a Regard and Affection to the Province while they were undermining its Privileges, it is impossible for the Crown to make any good Use of their Services, and that it can never be for its Interest to employ Servants who are under such universal Odium. The Consequence one would think should be their Removal. But perhaps it will be to Titles, or to Pensions, if your Revenue can pay them. I am, with great Esteem, Sir, Your most obedient humble Servant
B Franklin
PrivateHonble. Thomas Cushing, Esqr
